IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-357-CV



J. H. PURVIS; T. L. PURVIS; AND THE PURVIS RANCH
COMPANY, A TEXAS CORPORATION,

	APPELLANTS

vs.



FEDERAL DEPOSIT INSURANCE CORPORATION,
IN ITS CORPORATE CAPACITY,

	APPELLEE


 


FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT

NO. 93-05-4818, HONORABLE ERNEST CADENHEAD, JUDGE PRESIDING

 


PER CURIAM
	Appellants have filed a motion to dismiss.  The motion is granted.  Tex. R. App.
P. 59(a)(1)(B)
	The cause is dismissed pursuant to the parties' settlement agreement.

Before Justices Powers, Aboussie and B. A. Smith
Cause Dismissed on Appellants' Motion
Filed:  October 12, 1994
Do Not Publish